        Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        NEWNAN DIVISION

MICHAEL STIVERS,                   )
                                   )               Civil Action No.
   Plaintiff,                      )
v.                                 )
                                   )               JURY TRIAL DEMANDED
COUCH INTERIORS & CREW, LLC,       )
                                   )
   Defendant.                      )
                                   )
__________________________________ )


                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Michael Stivers (Plaintiff”) and files this

Complaint against Defendant Couch Interiors & Crew, LLC (“Defendant”), and

shows the following:

                           I.    Nature of Complaint

                                        1.

      Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                        2.

      This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendant’s failure to pay federally mandated
         Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 2 of 7




overtime wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendant.

                              II.      Jurisdiction and Venue

                                               3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                               4.

      Defendant is a Georgia nonprofit corporation and is subject to jurisdiction in

this Court. In addition, a substantial part of the acts and omissions that give rise to

Plaintiff’s claims occurred in this district. Accordingly, venue in this Court is

proper pursuant to 28 U.S.C. §1367.

                                    III.   Parties and Facts

                                               5.

      Plaintiff is a citizen of the United States of America, and is subject to the

jurisdiction of this Court.

                                               6.

      From on or about July 7, 2019, to on or about May 13, 2021, Plaintiff was

employed by Defendant as a carpenter.

                                                2
        Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 3 of 7




                                        7.

      Plaintiff was an “employee” of Defendant, as that term has been defined by

the FLSA.

                                        8.

      Throughout his employment with Defendant, Plaintiff’s primary duty was

the performance of non-exempt work, specifically manual labor on Defendant’s

commercial construction projects.

                                        9.

      Throughout Plaintiff’s employment, Plaintiff was paid on a salary basis,

without overtime compensation, calculated at one and one half times his regular

rate, for the hours he worked in excess of 40 in work weeks.

                                        10.

      Defendant is an “employer” as that term has been defined by the FLSA.

                                        11.

      During his employment, Plaintiff regularly worked an amount of time that

was more than 40 hours in given workweeks and was not paid the overtime wage

differential for hours he worked over 40 in workweeks.




                                         3
          Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 4 of 7




                                         12.

        Defendant’s gross revenues from commercial activities exceed $500,000 per

year and Defendant’s gross revenues exceeded $500,000 in 2018, 2019 and 2020.

                                         13.

        Defendant knew or had reason to know that Plaintiff regularly worked in

excess of 40 hours in workweeks without overtime compensation.

                                         14.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                         15.

        Defendant failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over forty (40) hours

in a workweek.

                                         16.

        Plaintiff was also individually covered by the FLSA during his employment

with Defendant by virtue of the duties he performed.




                                          4
         Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 5 of 7




                                          Count I

                    Violations of the Fair Labor Standards Act.

                                            17.

       Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                            18.

       Defendant has violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of forty (40) hours in given

workweeks.

                                            19.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to

recover unpaid overtime wages, liquidated damages in an equal amount, attorneys’

fees, and the costs of this litigation.

                                            20.

       Defendant knew or showed reckless disregard for the fact its actions,

policies, and/or omissions violated the FLSA.




                                             5
         Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 6 of 7




                                                21.

      Defendant’s violation of the FLSA was willful, thus entitling Plaintiff to a

three-year statute of limitations.

                               IV.    Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)    Grant Plaintiff a trial by jury as to all triable issues of fact;

      (B)    Enter judgment awarding Plaintiff unpaid wages pursuant to the

             FLSA, 29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated

             damages as provided by 29 U.S.C. §216, pre-judgment interest on

             unpaid wages pursuant to 29 U.S.C. §216, and court costs, expert

             witness fees, reasonable attorneys’ fees as provided by 29 U.S.C.

             §216, and all other remedies allowed under the FLSA; and,

      (C)    Grant declaratory judgment declaring that Plaintiff’s rights have been

             violated and that Defendant’s violations of the FLSA were willful;

             and

      (D)    Permit Plaintiff to amend his Complaint to add state law claims if

             necessary;

      (E)    Award Plaintiff such further and additional relief as may be just and

             appropriate.

                                            6
       Case 3:21-cv-00106-TCB Document 1 Filed 07/12/21 Page 7 of 7




     Respectfully submitted,

     This 12th of July, 2021.

                                        BARRETT & FARAHANY

                                        /s/ V. Severin Roberts
                                        V. Severin Roberts
                                        Georgia Bar No. 940504
                                        Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                    7
